Citation Nr: 1727549	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1989 to December 1994.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was previously before the Board, and, in April 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

The Veteran has not manifested a diagnosis of CFS during the pendency of his appeal; nor has he been diagnosed with a medically unexplained chronic multisymptom illness.


CONCLUSION OF LAW

The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

This matter was previously remanded in order to associate additional service treatment and VA treatment records with the claims file and to provide the Veteran with an additional VA examination.  Additional VA treatment records and service personnel records were associated with the claims file.  Unfortunately, a June 2016 memorandum indicates that the RO was unable to obtain additional service treatment records, and the Board is convinced that remanding this matter again for another attempt to obtain additional service treatment records would be futile.  

Finally, the Veteran was provided with an additional VA examination.  The Board is therefore satisfied that additional development in substantial compliance with the Board's remand instructions has been completed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

CFS

At issue is whether the Veteran is entitled to service connection for CFS.  The weight of the evidence indicates that the Veteran is not, because he has not met the diagnostic criteria for CFS during the pendency of his appeal.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In addition, service connection is granted for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period. 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317. If not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. §  3.317 (a)(1)(i). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. §  3.317 (e)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317 (e)(2).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. §§ 1117 , 1118; 38 C.F.R. §  3.317 (a)(2)(i). If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. § 3.317 (a)(2)(i) and (ii). 

 The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. §  3.317  (a)(2)(ii). 

There must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. §  3.317  (a)(1) and (3). A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period. The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. §  3.317 (a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. §  3.317 (b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. §  3.317 , the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement. 38 U.S.C.A. § 1117 ; 38 C.F.R. §  3.317 . Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue. Id at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117 . Joyner v. McDonald, 766 F.3d 1393, 1395   (Fed. Cir. 2014). 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. §  3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). The Board must explain its selection of analogous Diagnostic Code. Id. at 472. 

Compensation shall not be paid for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. §  3.317 (a)(7).

The Veteran testified at a personal hearing before the Board in November 2015 that during his period of service he was stationed in Saudi Arabia during the Persian Gulf War.  The Veteran testified that he currently experienced difficulty sleeping, which resulted in him feeling fatigue during the day.  However, the Veteran did not affirmatively indicate that he had been diagnosed with CFS, or any other .  See Transcript.

The Veteran's treatment records are silent for a diagnosis of, or treatment for, CFS, and he has not been found to have a medically unexplained chronic multi-symptom illness.

The Veteran has made multiple statements reporting difficulties sleeping and associated fatigue, and his treatment records indicate that he has sought treatment for difficulties sleeping and associated fatigue.  Nevertheless, the Veteran's treatment records do not contain a diagnosis of CFS or any medically unexplained chronic multi-symptom illness.

The Veteran underwent a VA examination in October 2012.  The examiner indicated that the Veteran had a diagnosis of fatigue, but that the Veteran did not meet the diagnostic criteria for CFS.

The Veteran underwent another VA examination in July 2016.  The Veteran reported that he had never been officially diagnosed with CFS.  The examiner opined that the Veteran previously reported fatigue is a symptom of his previously service-connected acquired psychiatric disorder coupled with obesity.  The examiner further opined that the Veteran did not meet the rating criteria for CFS, explaining that he did not manifest a low grade fever, pharyngitis, palpable or tender lymph nodes, generalized muscle aches/weakness, migratory joint pain, or neuropsychological symptoms.  The examiner also explained why the Veteran did not have a medically unexplained chronic multi-symptom illness, and specifically attributed the Veteran's reported symptomatology to known clinical diagnoses.

The weight of the evidence indicates that the Veteran does not have a diagnosis of CFS or a medically unexplained chronic multi-symptom illness.  The Veteran has been provided two VA examinations which both indicate that the Veteran does not meet the diagnostic criteria for a diagnosis of CFS.  The Veteran's treatment records are silent for a diagnosis of CFS, and the Veteran does not specifically claim to have ever been diagnosed with CFS or with any medically unexplained chronic multi-symptom illness.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  As such, without a current diagnosis, the Veteran lacks the evidence necessary to substantiate his claim for service connection.

The Board acknowledges that the Veteran does appear to be experiencing fatigue, but that fact alone does not necessitate the diagnosed of CFS which requires a specific set of symptomatology beyond just fatigue.  The Veteran is quite clearly manifesting symptoms of fatigue; particularly as a result of his difficulties sleeping.  Nevertheless, the Veteran has already been granted service connection for an acquired psychiatric disorder and been assigned a disability rating of 50 percent (see April 2016 Rating Code Sheet), which takes into consideration all psychiatric related symptoms including sleep disturbances and associated fatigue.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  As such, the Board cannot assign a separate disability rating for the Veteran's symptoms of fatigue without running afoul of the prohibition against the practice of assigning multiple disability rating for the same symptoms; also known as pyramiding .  38 C.F.R. § 4.14.

Here, the weight of the probative evidence of record simply fails to demonstrate a diagnosis of CFS or any medically unexplained chronic multi-symptom illness, and the Veteran's demonstrated fatigue symptoms are taken into consideration in disability rating that has been assigned for his service-connected acquired psychiatric disorder.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for CFS is denied.






ORDER

Service connection for CFS is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


